PER CURIAM.
¶ 1. On June 5, 2012, Plaintiff-Respondent-Cross-Appellant, Marco A. Marquez, filed a motion entitled "Motion for Clarification/Reconsideration" regarding Marquez v. Mercedes-Benz USA, LLC, 2012 WI 57, 341 Wis. 2d 119, 815 N.W.2d 314, seeking *255"instruction to the circuit court regarding an award of Marquez's reasonable appellate attorney fees," pursuant to Wis. Stat. § 218.0171(7).
¶ 2. Mercedes-Benz USA, LLC, has not responded or objected to Marquez's motion.
¶ 3. Wisconsin Stat. § 218.0171(7) (2009-10) provides in relevant part that "[t]he court shall award a consumer who prevails in such an action twice the amount of any pecuniary loss, together with costs, disbursements and reasonable attorney fees, and any equitable relief the court determines appropriate."
¶ 4. "Reasonable attorney fees" available to a prevailing consumer under Wis. Stat. § 218.0171(7) include attorney fees for appellate work. Kilian v. Mercedes-Benz USA, LLC, 2011 WI 65, ¶ 58 n.22, 335 Wis. 2d 566, 799 N.W.2d 815 (quoting Chmill v. Friendly Ford-Mercury of Janesville, Inc., 144 Wis. 2d 796, 809, 424 N.W.2d 747 (Ct. App. 1988)).
¶ 5. Accordingly, we clarify the decision as follows:
¶ 6. The disposition is amended to read as follows: "Affirmed and remanded."
¶ 7. Paragraph 123 is amended to read as follows: "For the reasons stated, we affirm the circuit
court's judgment and order and remand the cause to the circuit court to determine reasonable attorney fees pursuant to Wis. Stat. § 218.0171(7)."
¶ 8. The mandate line is amended to read as follows: "By the Court. — The judgment and order of the circuit court are affirmed and the cause is remanded to the circuit court."
¶ 9. By the Court. — The motion for reconsideration is denied without costs.